Hon. Robert A. Collins Village Attorney, Apalachin
We have your letter requesting our opinion relating to vacancies on the Zoning Board of Appeals for your village.
You quote the local zoning ordinance to the effect "Vacancies on the Board of Appeals shall be filled in the same manner as appointments to said Board provided however, an unexpired term shall be filled for such unexpired term only".
You note that a member of the Village Board of Trustees has raised several inquiries, namely:
  1. "Whether or not a Zoning Board of Appeals member can succeed himself on the Board"?
  2. "Whether or not a member of the Zoning Board of Appeals having filed his oath of office and having been reappointed and not filing a new oath of office is a valid board member"?
  3. "Whether or not a holdover member of the Zoning Board of Appeals, if not reappointed, is eligible to act"?
You state that the trustee has also questioned the legality of decisions of the Zoning Board of Appeals in the factual situations set forth above.
In our opinion the local zoning ordinance does not prohibit the reappointment of a member of the Zoning Board of Appeals for a term commencing upon the expiration of his current term. A member of the Zoning Board of Appeals having filed an oath of office should upon reappointment file a new oath of office. However, should he fail to do so he is nevertheless a valid Board member. A holdover member of the Zoning Board of Appeals is eligible to act until his successor has been appointed and has qualified.
It is also our opinion that decisions of the Zoning Board of Appeals in each of the factual situations set forth above are legal.